United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40234
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN ANTONIO GONZALEZ-MONGUIA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1995-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Juan Antonio Gonzalez-Monguia (Gonzalez) pleaded guilty to

being found in the United States unlawfully after deportation.

See 8 U.S.C. § 1326.   He was sentenced to 68 months of

imprisonment, to be served consecutively to a six-month term of

imprisonment imposed upon revocation of supervised release on an

alien-smuggling offense.    The district court also imposed a

three-year term of supervised release.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40234
                                -2-

     Gonzalez’s constitutional challenge to § 1326 is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Gonzalez contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S.

466 (2000), we have repeatedly rejected such arguments on the

basis that Almendarez-Torres remains binding.    See United States

v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126

S. Ct. 298 (2005).   Gonzalez properly concedes that his argument

is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     Gonzalez argues that the district court erred by ordering

him to cooperate in the collection of a DNA sample as a condition

of supervised release.   This claim is not ripe for review on

direct appeal.   See United States v. Riascos-Cuenu, 428 F.3d

1100, 1101-02 (5th Cir. 2005), petition for cert. filed (Jan. 9,

2006) (No. 05-8662).   The claim is dismissed.   See id. at 1102.

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.